Carpinello, J.
Appeals (1) from an order of the Supreme Court (Reilly, Jr., J.), entered March 13, 2007 in Schenectady County, which, among other things, granted defendant’s motion for summary judgment dismissing the complaint, and (2) from an order of said court, entered June 15, 2007 in Schenectady County, which denied plaintiffs’ motion for, among other things, renewal.
Plaintiffs had previously commenced a malpractice action against Ellis Hospital and physician Alex Pasquariello after plaintiff Thomas P Caruso suffered severe brain injury as the result of an improperly diagnosed cerebral hemorrhage, including loss of his eyesight. Plaintiffs thereafter learned that Pasquariello was employed by defendant, as opposed to Ellis Hospital, and rendered treatment to Caruso pursuant to a contract between defendant and the hospital. Plaintiffs did not move to amend the complaint to add defendant as a party in the underlying malpractice action.
Following the dismissal of all claims against Ellis Hospital except those premised on vicarious liability, plaintiffs entered into an open court, on the record, settlement agreement with Ellis Hospital and Pasquariello. By this agreement, plaintiffs were to receive $3,000,000 from Pasquariello and $1,000,000 from Ellis Hospital. In addition, Ellis Hospital agreed to pay plaintiffs an additional $1,000,000 or, at its option, assign its contractual indemnification rights against defendant to plaintiffs. The assignment was “limited to the extent of any insurance coverage providing benefits or coverage to [defendant].”
While still in open court, Ellis Hospital indicated that it had opted to pay plaintiffs $1,000,000 and assign its contractual rights, rather than pay $2,000,000, and plaintiffs signed a general release of all claims against the hospital that same day. The release acknowledged the assignment to plaintiffs of the hospital’s indemnification rights against defendant and that the assignment would “be enforced solely against [defendant] and/or any liability insurance policy which provided benefits to [defen*526dant].” In addition, although defendant was not a party to the underlying action, the release also recited that defendant was released from any and all claims that plaintiffs “ever had, now have or may have, from the beginning of the world to the day of the date of these presents,” arising out of the alleged malpractice.
Plaintiffs, as assignees of Ellis Hospital, then commenced the instant action seeking common-law and contractual indemnification for the $1,000,000 paid by the hospital to settle the underlying action. Defendant’s insurance carrier disclaimed coverage on the ground that plaintiffs had waived any and all claims against defendant and, thus, defendant cannot become legally obligated on plaintiffs’ claims in this action. Following joinder of issue, defendant moved for summary judgment dismissing the complaint and plaintiffs cross-moved for summary judgment, asserting that they were entitled to common-law indemnification from defendant. Supreme Court granted defendant’s motion and dismissed the complaint on the ground that plaintiffs’ claims were barred by the general release. The court also denied plaintiffs’ subsequent motion to renew and reargue. Plaintiffs appeal from both the order dismissing the complaint and the order denying their motion to renew.
We disagree with Supreme Court’s finding that the language of the release is unambiguous such that it bars the claim for indemnification which was clearly intended to be assigned to plaintiffs. The release document itself is only two pages. On the first page, plaintiffs unequivocally memorialize their intention to take by assignment, as part of the consideration for the release of Ellis Hospital, the latter’s claim for indemnification against defendant. As the release recites, this indemnification claim arises out of a separate written agreement between Ellis Hospital and defendant. Plaintiffs’ intention to take this claim by assignment is further reflected in another paragraph of the release which begins on the bottom of the first page and continues onto the second. In this ensuing paragraph, plaintiffs agree that this assigned claim “shall be enforced solely” against defendant and/or its liability carrier. At this juncture, namely, halfway through this relatively short document, plaintiffs have articulated with exquisite detail their intention to release Ellis Hospital based upon the payment of $1,000,000 and the assignment of its indemnification claim against defendant.
Admittedly, in this second paragraph, which reflects the extent to which this assigned claim shall be pursued, plaintiffs then purport to release and discharge both Ellis Hospital and defendant from “all” claims by the use of “standardized, even *527ritualistic, language” (Mangini v McClurg, 24 NY2d 556, 562 [1969]) typically contained in preprinted releases. This patent ambiguity is further compounded by the concluding phrase of this paragraph, the final words of which state that the causes of action being released are more particularly set forth in a lawsuit by plaintiffs against Ellis Hospital and defendant. The summons and complaint in that earlier malpractice action are contained in the record in this case and clearly reflect that defendant was never a party to that earlier action.
Thus, this document contains several glaring, irreconcilable ambiguities. Notwithstanding the fact that the bulk of the document recites the terms and conditions under which an indemnification claim against defendant shall be assigned, it also purports to release defendant and Ellis Hospital from “all” causes of action. Since courts will only enforce the terms of a release when they are clear and unambiguous (see J & A Bayly Constr. Co. v Village of Castleton-on-Hudson, 248 AD2d 766, 767 [1998]), given these inherent, unavoidable ambiguities within the four corners of this release, resort to parol evidence is required (see Doldan v Fenner, 309 AD2d 1274, 1275-1276 [2003] [conflict between reservation of rights in release and release of all claims required resort to extrinsic evidence]; compare Rubycz-Boyar v Mondragon, 15 AD3d 811, 812 [2005], Iv denied 5 NY3d 703 [2005] [release document contained no reference to context of dispute]). Indeed, this is a road this Court has traveled before. In rejecting the use of identical “boilerplate” language in an ambiguous release, this Court decided to examine the context in which the release was given and found that resort to extrinsic evidence was required to divine the parties’ true intent (see Green v Lake Placid 1980 Olympic Games, 147 AD2d 860, 861-862 [1989]).
Turning to parol evidence, we find more than ample such evidence in the record to confirm the parties’ true intentions. At that appearance in open court in the earlier action, plaintiffs, Ellis Hospital and Pasquariello were represented by counsel and a formal stipulation of settlement was placed on the record as follows:
“atty. santola: Your Honor, the Plaintiffs Thomas P Caruso and his wife Kim B. Caruso have agreed to settle and discontinue all claims against the defendants, Ellis Hospital and Alex A. Pasquariello, M.D. arising out of the medical care and treatment sought by Thomas P Caruso at the Ellis Hospital Emergency Room Department on July 27, 2001, where the defendant Alex A. Pasquariello, M.D. acting as physician in the emergency department examined and treated Mr. Caruso, and we are settling this claim upon the following terms and conditions:
*528“1. The Plaintiffs settle all claims for losses incurred for the total sum of $5 million.
“2. The Plaintiffs will provide a general release and stipulation of discontinuance of this action to Alex A. Pasquariello, M.D. on the payment by him or on his behalf the sum of $3 million.
“3. The Plaintiffs will provide a general release and stipulation of discontinuance of this action to Ellis Hospital upon the payment by or on behalf of Ellis Hospital the sum of $2 million in cash, or in the alternative, and at the election of Ellis Hospital, the payment by or on behalf of Ellis Hospital the sum of $1 million in cash, and an assignment of its rights for common law and/or contractual indemnification for the losses or costs it incurred in settlement of the Plaintiff[s’] claim herein, which it has or may have against Northeast Emergency Medical Associates, PC., including, but not exclusive of rights arising out of an agreement entered into by and between Ellis Hospital and Northeast Emergency Medical Associates, PC. . . .
“4. Plaintiffs agree that any claim arising out of an assignment given to them by Ellis Hospital, as referred to here and above, shall be enforced solely against the entity of Northeast Emergency Medical Associates, EC. Said claim shall be limited to the extent of any insurance coverage providing benefits or coverage to Northeast Emergency Medical Associates, EC. for any claim which arises or may arise directly or indirectly out of the medical care and treatment rendered to Thomas Caruso at the Ellis Hospital Emergency Department on July 27, 2001. Any such action or proceeding shall not be brought in the name of Ellis Hospital.”
Supreme Court, in a surfeit of caution, then engaged in the following colloquy with Caruso, individually:
“the court: Why don’t you tell me what you think is going to happen?
“mr caruso: That Fm going to settle this today.
“the court: For how much?
“mr caruso: Five million.
“the court: And how much are you going to be paid in cash?
“mr caruso: One million.
“the court.- You’re going to get three million from the Doctor.
“mr caruso: Okay.
“the court: And you’re going to get a million from Ellis Hospital.
*529“mr caruso: Okay.
“the court: And then you’re going to get a right to sue somebody else.
“mr caruso.- Thank you. What about my eyesight back; I can’t get that?
“the court: I can’t do anything about that, but do you understand that that’s what you’re actually getting?
“mr CARUSO: Yes.
“the court: And then in the event, in that other lawsuit, there is no money or there’s a determination that they’re not obliged to indemnify Ellis Hospital, all you’re going to get is $4 million.
“mr caruso: Okay.
“the court: Is that a fair description of the stipulation? “atty. santola: Yes, Judge.
“mr caruso: Yes.
“mrs. CARUSO: Yes.
“the court: Do you have any questions that you want to ask me, Mr. Caruso, about what’s happening today?
“mr caruso: I think we said it all here today; not really.
“the court: Mrs. Caruso, how about you?
“mrs. caruso: No. I don’t have any questions.
“the court: Is counsel satisfied with the record as it has been developed?
“atty. santola: Yes, Judge.
“atty. jureller: Yes, Your Honor.
“atty. phelan: Yes.
“the court: I’ll mark the case settled” (emphasis added).
Where, as here, the true intent of the parties was painstakingly set forth, in an elaborate stipulation of settlement, it should not be defeated by an ambiguous release, the legal effect of which can only be determined by reference to evidence outside the document itself. A fair reading of the context of the release, as set forth both in the general release itself and the open-court stipulation of settlement, can only support the conclusion that plaintiffs intended to preserve the indemnification claim against defendant.* A contrary conclusion is an injustice to plaintiffs *530and an unintended windfall to defendant. Under these circumstances, a clear question of fact exists sufficient to defeat defendant’s motion for summary judgment (see Mallad Constr. Corp. v County Fed. Sav. & Loan Assn., 32 NY2d 285, 290-291 [1973]; Green v Lake Placid 1980 Olympic Games, 147 AD2d at 862).
As a final matter, to the extent that plaintiffs appeal from the order denying their motion to renew, they have failed to raise any arguments regarding this denial and, thus, any claims concerning this order have been abandoned (see Dunn v Northgate Ford, Inc., 16 AD3d 875, 876 n 2 [2005]).
Spain and Malone Jr., JJ, concur.

 The dissent’s reference to the deposition testimony of defendant’s insurance representative as indicating that “the release was designed to limit the assignment to defendant’s insurance policy” is an incorrect characterization of her testimony. In actuality, she testified that the release “was suppose [sic] *530to specifically state that any assignment is only to the extent of their policy” (emphasis added). Because plaintiffs specifically retained the right to assert the assigned indemnification claim against defendant directly, those cases cited by the dissent which implicate the rule that a release of a tortfeasor also results in the release of the tortfeasor’s insurer are simply inapplicable here.